Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 was filed after the mailing date of the Non-Final Office Action on 12/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
This Office Action is in response to an amendment application received on 03/07/2022. In the amendment, applicant has amended claims 1-2, 4, 7-9, 11 and 14-15. Claims 3 and 10 have been cancelled. 
For this Office Action, claims 1-2, 4-9 and 11-15 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejection – 35 USC § 112
	Applicant’s amendments to claims 2 and 9 have been reviewed by the examiner and appear to overcome the 112(b) rejection. Therefore, this rejection has been withdrawn.
 Claim Rejection – 35 USC § 103
Applicant’s arguments, filed 03/07/2022, with respect to the rejections of claims under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al., (US20190354397A1) in view of Shatsky et al., (US20110185010A1) and further in view of Thomsen., (US20200213306A1).
Regarding claim 1, Goel discloses:
	A computing node (i.e., client 152), comprising: 
a network interface [of the client 152] configured to submit a blockchain transaction (i.e., step 162 in FIG. 1B) comprising a timestamp added by the computing node to a blockchain network ([0043] FIG. 1B illustrates a system configuration diagram of a set of operations performed during blockchain transaction … FIG. 1B, the system configuration 150 includes include a client 152, endorsing peers 154 … The transaction requests may include a client ID, chaincode ID, the transaction payload, a timestamp and a client signature 162) and 
receive an endorsed blockchain transaction (i.e., step 163 in FIG. 1B) added by an endorsing node included within the blockchain network ([0043] The endorsing peers 154 may simulate the transactions and calculate a priority based on the known data, and sign the priority assignments 163. The endorsements 164 are sent back to the client 152).
Goel fails to disclose:
	receiving the message that comprises a timestamp added by the endorsing node; a processor configured to identify that the timestamp added by the endorsing node is different than the timestamp added by the computing node to the blockchain transaction, and determine a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the timestamp added by the computing node, wherein the processor is further configured to control the network interface to transmit the determined reputation value of the endorsing node to an ordering node within the blockchain network.
However, Shatsky discloses:
	receiving the message [by the computing node [i.e., client 10]] that comprises a timestamp (See [0061]; i.e., the Server generates a “ServerCurrentTimestamp” based upon the time at which the message was received from the client) added by the endorsing node [i.e., Server 12] ([0061] the Server constructs and sends a response to the request to the Client. The Server may include a ServerCurrentTimestamp in the response; [0066] After receiving and processing the REGISTER message, Server 12 transmits a 200 OK message to Client 10 in step 16. The 200 OK message includes Server 12's timestamp that is stored by Client 10 as ServerInitialTimestamp);
	a processor configured to identify (i.e. applying equation 2 to identify modified timestamp) that the timestamp added by the endorsing node is different (See [0063] where client 10 is applying equation (2) to compare and identify the Server 12 added timestamp) than the timestamp added by the computing node [i.e., client 10] ([0063] Similarly, the Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp; [0069] When responding, Server 12 encodes the Server's current timestamp (ServerCurrentTimestamp2) into the message. After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2 [This is construed as claimed “identifying that the timestamp has been added by the server 12”]. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale),
Shatsky further teaches determining a difference in timestamps between the client 10 [the computing node] and Server 12 [the endorsing node] as ([0060] If the difference in time between the initial and current timestamp is within an acceptable value, the message is processed. If, however, the difference in time between the initial and current timestamp is greater than an acceptable value, the message is considered stale and discarded with no response being generated; [0061] The Client may then verify that the difference between the ServerCurrentTimestamp and the ServerInitialTimestamp is greater than or equal to TTLClient minus a deviation. The TTLClient value may be equal to the difference between the ClientCurrentTimestamp and the ClientInitialTimestamp. If the response is validated successfully, the response may be processed by the Client. Otherwise, the message may be considered stale and discarded).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Goel reference and include a method of identifying stale communication messages between two computing nodes using communication timestamps, as disclosed by Shatsky.
The motivation to include the method disclosed by Shatsky is to ensure communication between the computing nodes is not delayed beyond the acceptable threshold as defined by the system disclosed by Shatsky.
The combination of Goel and Shatsky fails to disclose:
	determining a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the timestamp added by the computing node; and transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network.
However, Thomsen discloses:
	determining a reputation value (See [0078-0079] i.e. trust score / value indicative of the trust level) for the endorsing node based on a difference between the timestamp added by the endorsing node and the timestamp added by the computing node ([0137] At 306, computing device 202A determines whether computing device 202C is designated as trusted; [0138] The latest record may be found by searching backwards along the linked records of the distributed database to identify the record storing the unique identifier indicative of computing device 202C with the newest timestamp; [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted); and 
	transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network ([0131] At 114, the new record may be transmitted over network 204 to other computing devices (e.g., computing device 202C) and/or storage servers (e.g., server 210) for local verification and updating of respective locally stored copies of the distributed database).
Thomsen also discloses recording the data in a distributed database as a block in a blockchain (See FIG. 4; [0052] FIG. 4 is a schematic of an exemplary record of the distributed database implemented as a block in a blockchain; [0106] Reference is now made to FIG. 4, which is a schematic of an exemplary record of the distributed database implemented as a block 402 in a blockchain, in accordance with some embodiments of the present invention. Block 402 includes a digital signature 404 and a block header 406; Also See [0107-0113]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Goel and Shatsky references and include a method of assigning a trust score or value [reputation] indicative of the trust level to a computing device based on certain characteristics such as timestamps, as disclosed by Thomsen.
The motivation to assign the trust score or value indicative of the trust level to a computing device based on certain characteristics such as timestamps is to designate the computing device as trusted or untrusted among plurality of computing devices.
Regarding claim 2, the combination of Goel, Shatsky and Thomsen discloses:
The computing node of claim 1, wherein the processor is further configured to determine that the timestamp added by the endorsing node is falsified [interval of time exceeded and therefore is untrusted] based on a difference in time between the previously added timestamp and the timestamp added by the endorsing node (Thomsen: [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted).
Regarding claim 4, the combination of Goel, Shatsky and Thomsen discloses:
The computing node of claim 1, wherein the processor determines the reputation value based on an accumulation of reputation values determined from previous blockchain transactions which include respective timestamps added by the endorsing node (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)).
Regarding claim 5, the combination of Goel, Shatsky and Thomsen discloses:
The computing node of claim 1, wherein the processor is configured to assign a lower reputation value to the endorsing node in response to a determination that the difference between the timestamp added by the endorsing node and the previously added timestamp is greater than an average difference from among a plurality of endorsing nodes on the blockchain network (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)).
Regarding claim 6, the combination of Goel, Shatsky and Thomsen discloses:
The computing node of claim 5, wherein the processor is configured to assign a higher reputation value to the endorsing node in response to a determination that the difference between the timestamp added by the endorsing node and the previously added timestamp is less than the average difference from among the plurality of endorsing nodes on the blockchain network (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)). 
Regarding claim 7, the combination of Goel, Shatsky and Thomsen discloses:
The computing node of claim 1, wherein the processor is further configured to not use the timestamp added by the endorsing node and submit the endorsed blockchain transaction to the ordering node with the previously added timestamp (Statsky: [0069] After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale. For example, Client 10 may first verify that the time difference between ServerCurrentTimestamp2 and ServerInitialTimestamp is greater than or equal to the TTLClient minus a deviation. In this step, TTLClient may be equal to ClientCurrentTimestamp2−ClientInitialTimestamp. If the time difference between the ServerCurrentTimestamp2 and the ServerInitialTimestamp does not exceed or is equal to the TTLClient minus a deviation, Client 10 may consider the message stale and discard the message).
Regarding claim 8, Goel discloses:
A method of a computing node (i.e., client 152), comprising: 
submitting a blockchain transaction (i.e., step 162 in FIG. 1B) comprising a timestamp added by the computing node to a blockchain network ([0043] FIG. 1B illustrates a system configuration diagram of a set of operations performed during blockchain transaction … FIG. 1B, the system configuration 150 includes include a client 152, endorsing peers 154 … The transaction requests may include a client ID, chaincode ID, the transaction payload, a timestamp and a client signature 162); 
receiving an endorsed blockchain transaction (i.e., step 163 in FIG. 1B) added by an endorsing node included within the blockchain network ([0043] The endorsing peers 154 may simulate the transactions and calculate a priority based on the known data, and sign the priority assignments 163. The endorsements 164 are sent back to the client 152).
Goel fails to disclose:
receiving the message that comprises a timestamp added by the endorsing node; identifying that the timestamp added by the endorsing node is different than the timestamp added by the computing node; determining a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the timestamp added by the computing node; and transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network.
However, Shatsky discloses:
	receiving the message [by the computing node] that comprises a timestamp (See [0061]; i.e., the Server generates a “ServerCurrentTimestamp” based upon the time at which the message was received from the client) added by the endorsing node [i.e., Server 12] ([0061] the Server constructs and sends a response to the request to the Client. The Server may include a ServerCurrentTimestamp in the response; [0066] After receiving and processing the REGISTER message, Server 12 transmits a 200 OK message to Client 10 in step 16. The 200 OK message includes Server 12's timestamp that is stored by Client 10 as ServerInitialTimestamp);
	identifying (i.e. applying equation 2 to identify modified timestamp) that the timestamp added by the endorsing node [i.e., server 12] is different (See [0063] where client 10 is applying equation (2) to compare and identify the Server 12 added timestamp) than the timestamp added by the computing node [i.e., client 10] ([0063] Similarly, the Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp; [0069] When responding, Server 12 encodes the Server's current timestamp (ServerCurrentTimestamp2) into the message. After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2 [This is construed as claimed “identifying that the timestamp has been added by the server 12”]. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale);
Shatsky further teaches determining a difference in timestamps between the client 10 [the computing node] and Server 12 [the endorsing node] as ([0060] If the difference in time between the initial and current timestamp is within an acceptable value, the message is processed. If, however, the difference in time between the initial and current timestamp is greater than an acceptable value, the message is considered stale and discarded with no response being generated; [0061] The Client may then verify that the difference between the ServerCurrentTimestamp and the ServerInitialTimestamp is greater than or equal to TTLClient minus a deviation. The TTLClient value may be equal to the difference between the ClientCurrentTimestamp and the ClientInitialTimestamp. If the response is validated successfully, the response may be processed by the Client. Otherwise, the message may be considered stale and discarded).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Goel reference and include a method of identifying stale communication messages between two computing nodes using communication timestamps, as disclosed by Shatsky.
The motivation to include the method disclosed by Shatsky is to ensure communication between the computing nodes is not delayed beyond the acceptable threshold as defined by the system disclosed by Shatsky.
The combination of Goel and Shatsky fails to disclose:
	determining a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the timestamp added by the computing node; and transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network.
However, Thomsen discloses:
	determining a reputation value (See [0078-0079] i.e. trust score / value indicative of the trust level) for the endorsing node based on a difference between the timestamp added by the endorsing node and the timestamp added by the computing node ([0137] At 306, computing device 202A determines whether computing device 202C is designated as trusted; [0138] The latest record may be found by searching backwards along the linked records of the distributed database to identify the record storing the unique identifier indicative of computing device 202C with the newest timestamp; [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted); and 
	transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network ([0131] At 114, the new record may be transmitted over network 204 to other computing devices (e.g., computing device 202C) and/or storage servers (e.g., server 210) for local verification and updating of respective locally stored copies of the distributed database).
Thomsen also discloses recording the data in a distributed database as a block in a blockchain (See FIG. 4; [0052] FIG. 4 is a schematic of an exemplary record of the distributed database implemented as a block in a blockchain; [0106] Reference is now made to FIG. 4, which is a schematic of an exemplary record of the distributed database implemented as a block 402 in a blockchain, in accordance with some embodiments of the present invention. Block 402 includes a digital signature 404 and a block header 406; Also See [0107-0113]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Goel and Shatsky references and include a method of assigning a trust score or value [reputation] indicative of the trust level to a computing device based on certain characteristics such as timestamps, as disclosed by Thomsen.
The motivation to assign the trust score or value indicative of the trust level to a computing device based on certain characteristics such as timestamps is to designate the computing device as trusted or untrusted among plurality of computing devices.
Regarding claim 9, the combination of Goel, Shatsky and Thomsen discloses:
The method of claim 8, further comprising determining that the timestamp added by the endorsing node is falsified [interval of time exceeded and therefore is untrusted] based on a difference in time between the previously added timestamp and the timestamp added by the endorsing node (Thomsen: [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted).
Regarding claim 11, the combination of Goel, Shatsky and Thomsen discloses:
The method of claim 8, wherein the reputation value is determined based on an accumulation of reputation values determined from previous blockchain transactions which include respective timestamps added by the endorsing node (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)).
Regarding claim 12, the combination of Goel, Shatsky and Thomsen discloses:
The method of claim 8, wherein the determining comprises assigning a lower reputation value to the endorsing node in response to the difference between the timestamp added by the endorsing node and the previously added timestamp being greater than an average difference from among a plurality of endorsing nodes on the blockchain network (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)).
Regarding claim 13, the combination of Goel, Shatsky and Thomsen discloses:
The method of claim 12, wherein the determining comprises assigning a higher reputation value to the endorsing node in response to the difference between the timestamp added by the endorsing node and the previously added timestamp being less than the average difference from among the plurality of endorsing nodes on the blockchain network (Thomsen: [0078] The trust state may be implemented as a trust score, denoting a parameter with multiple variables (e.g., discrete or continuous) indicative of validity, for example, a scale from 0 to 1, where 0 denotes untrusted and 1 denotes trusted. The trusted or untrusted designation may be determined centrally (e.g., according to a set of rules, and/or threshold stored on a server) such that computing devices interpret the trust score in a common manner, and/or per computing device (e.g., according to a set of rules and/or threshold stored on the computing device). For example, for a trust score of 0.7, one computing device may determine a trust designation according to one threshold, and another computing device may determine an untrusted designation according to another threshold; [0079] As used herein, the term trust parameter means an implementation based on the trust score (i.e. a value, such as a real number or integer, interpreted by another computing device) and/or a trust state (i.e., a binary variable storing a designation value indicating trusted or untrusted)). 
Regarding claim 14, the combination of Goel, Shatsky and Thomsen discloses:
The method of claim 8, further comprising not using the timestamp added by the endorsing node and submitting the endorsed blockchain transaction to the ordering node with the previously added timestamp (Statsky: [0069] After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale. For example, Client 10 may first verify that the time difference between ServerCurrentTimestamp2 and ServerInitialTimestamp is greater than or equal to the TTLClient minus a deviation. In this step, TTLClient may be equal to ClientCurrentTimestamp2−ClientInitialTimestamp. If the time difference between the ServerCurrentTimestamp2 and the ServerInitialTimestamp does not exceed or is equal to the TTLClient minus a deviation, Client 10 may consider the message stale and discard the message).
Regarding claim 15, Goel discloses:
	A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising:
submitting a blockchain transaction (i.e., step 162 in FIG. 1B) comprising a timestamp added by the computing node to a blockchain network ([0043] FIG. 1B illustrates a system configuration diagram of a set of operations performed during blockchain transaction … FIG. 1B, the system configuration 150 includes include a client 152, endorsing peers 154 … The transaction requests may include a client ID, chaincode ID, the transaction payload, a timestamp and a client signature 162); 
receiving an endorsed blockchain transaction (i.e., step 163 in FIG. 1B) added by an endorsing node included within the blockchain network ([0043] The endorsing peers 154 may simulate the transactions and calculate a priority based on the known data, and sign the priority assignments 163. The endorsements 164 are sent back to the client 152).
Goel fails to disclose:
receiving the message that comprises a timestamp added by the endorsing node; identifying that the timestamp added by the endorsing node is different than the timestamp added by the computing node; determining a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the timestamp added by the computing node; and transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network.
However, Shatsky discloses:
	receiving the message [by the computing node] that comprises a timestamp (See [0061]; i.e., the Server generates a “ServerCurrentTimestamp” based upon the time at which the message was received from the client) added by the endorsing node [i.e., Server 12] ([0061] the Server constructs and sends a response to the request to the Client. The Server may include a ServerCurrentTimestamp in the response; [0066] After receiving and processing the REGISTER message, Server 12 transmits a 200 OK message to Client 10 in step 16. The 200 OK message includes Server 12's timestamp that is stored by Client 10 as ServerInitialTimestamp);
	identifying (i.e. applying equation 2 to identify modified timestamp) that the timestamp added by the endorsing node [i.e., server 12] is different (See [0063] where client 10 is applying equation (2) to compare and identify the Server 12 added timestamp) than the timestamp added by the computing node [i.e., client 10] ([0063] Similarly, the Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp; [0069] When responding, Server 12 encodes the Server's current timestamp (ServerCurrentTimestamp2) into the message. After receiving the 200 OK message, Client 10 retrieves ServerCurrentTimestamp2 from the message and records the time at which the message was received as ClientCurrentTimestamp2 [This is construed as claimed “identifying that the timestamp has been added by the server 12”]. Client 10 may then use equation (2) to verify that the 200 OK message received from Server 12 is not stale);
Shatsky further teaches determining a difference in timestamps between the client 10 [the computing node] and Server 12 [the endorsing node] as ([0060] If the difference in time between the initial and current timestamp is within an acceptable value, the message is processed. If, however, the difference in time between the initial and current timestamp is greater than an acceptable value, the message is considered stale and discarded with no response being generated; [0061] The Client may then verify that the difference between the ServerCurrentTimestamp and the ServerInitialTimestamp is greater than or equal to TTLClient minus a deviation. The TTLClient value may be equal to the difference between the ClientCurrentTimestamp and the ClientInitialTimestamp. If the response is validated successfully, the response may be processed by the Client. Otherwise, the message may be considered stale and discarded).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Goel reference and include a method of identifying stale communication messages between two computing nodes using communication timestamps, as disclosed by Shatsky.
The motivation to include the method disclosed by Shatsky is to ensure communication between the computing nodes is not delayed beyond the acceptable threshold as defined by the system disclosed by Shatsky.
The combination of Goel and Shatsky fails to disclose:
	determining a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the timestamp added by the computing node; and transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network.
However, Thomsen discloses:
	determining a reputation value (See [0078-0079] i.e. trust score / value indicative of the trust level) for the endorsing node based on a difference between the timestamp added by the endorsing node and the timestamp added by the computing node ([0137] At 306, computing device 202A determines whether computing device 202C is designated as trusted; [0138] The latest record may be found by searching backwards along the linked records of the distributed database to identify the record storing the unique identifier indicative of computing device 202C with the newest timestamp; [0148] At 308, the validation of computing device 202C by computing device 202A (as described with reference to act 306) is associated with a timeout requirement, for example, predefined interval of time; [0149] When the timeout requirement is met (e.g., the interval of time is exceeded, and/or a timeout counter expires), computing device 202C may be designated as untrusted); and 
	transmitting the determined reputation value of the endorsing node to an ordering node within the blockchain network ([0131] At 114, the new record may be transmitted over network 204 to other computing devices (e.g., computing device 202C) and/or storage servers (e.g., server 210) for local verification and updating of respective locally stored copies of the distributed database).
Thomsen also discloses recording the data in a distributed database as a block in a blockchain (See FIG. 4; [0052] FIG. 4 is a schematic of an exemplary record of the distributed database implemented as a block in a blockchain; [0106] Reference is now made to FIG. 4, which is a schematic of an exemplary record of the distributed database implemented as a block 402 in a blockchain, in accordance with some embodiments of the present invention. Block 402 includes a digital signature 404 and a block header 406; Also See [0107-0113]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Goel and Shatsky references and include a method of assigning a trust score or value [reputation] indicative of the trust level to a computing device based on certain characteristics such as timestamps, as disclosed by Thomsen.
The motivation to assign the trust score or value indicative of the trust level to a computing device based on certain characteristics such as timestamps is to designate the computing device as trusted or untrusted among plurality of computing devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/S.M.A./Patent Examiner, Art Unit 2432